                 Case 2:20-cv-00754-RSM Document 9 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   DARLENE HOSKINS,                                   Civil No. 2:20-CV-00754-RSM

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date

16   shall be amended as follows:
              Defendant shall have up to and including August 24, 2020, to file a Response to
17
     Plaintiff’s Complaint.
18

19            DATED this 28th day of July, 2020.

20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23

24

     Page 1         ORDER - [2:20-CV-00754-RSM]
              Case 2:20-cv-00754-RSM Document 9 Filed 07/28/20 Page 2 of 2


 1

 2

 3   Presented by:

 4   s/ David J. Burdett
     DAVID J. BURDETT
 5   Special Assistant United States Attorney
     Office of the General Counsel
 6   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 7   Seattle, WA 98104-7075
     Telephone: (206) 615-2522
 8   Fax: (206) 615-2531
     david.burdett@ssa.gov
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:20-CV-00754-RSM]
